       Case 3:15-cr-00039-LRH-WGC Document 108
                                           107 Filed 08/21/20
                                                     08/20/20 Page 1
                                                                   3 of 1
                                                                        3




 1
 2                              UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                           Case No. 3:15-cr-00039-LRH-WGC
 5
                   Plaintiff,                            ORDER
 6
            v.
 7
     CHARLES EARL GRANDERSON, JR.,
 8
                   Defendant.
 9
10
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
11
     Extend Deadline for Filing his Supplement to Motion for Compassionate Release, that the
12
     Defendant’s Deadline to file his Supplement is extended to August 28, 2020 nunc pro tunc.
13
            DATED this ____
                       21st day of August, 2020.
14
15
16
                                                LARRY R.
                                                UNITED   HICKSDISTRICT JUDGE
                                                       STATES
17                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                               1   3
